      Case 3:18-cv-02042 Document 1 Filed 11/01/18 Page 1 of 5 Page ID #1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

CEMENT MASONS LOCAL 527, KURT                            )
DIERKES, JOSEPH KNOTT, JIM RENICK                        )
BRAD CAMPBELL, JEREMY BENNETT,                           )
LEONARD EHLMANN, SAM STRUNK,                             )
and ANGIE LOVATTO,                                       )
 in their representative capacities as Trustees of the   )
Cement Masons Local 527 Pension Fund, the                )
Cement Masons Local 527 Trust Fund, and the              )
Cement Masons Local 527 Vacation Fund, and ST.           )       Case No.
LOUIS CONSTRUCTION TRAINING AND                          )
ADVANCEMENT FOUNDATION,                                  )
                                                         )
        Plaintiffs,                                      )
                                                         )
v.                                                       )
                                                         )
ZOIE, LLC,                                               )
An Illinois limited liability company,                   )
                                                         )
        Defendant.                                       )

                                             COMPLAINT

        Plaintiffs state as follows for their cause of action:

        1.      Jurisdiction of this cause of action and the parties to it is conferred upon this Court

by subsections (a), (b), and (c) of Section 301 of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. §185. Jurisdiction of this cause of action and the parties to it is also

conferred by Sections 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §1132(e)(1) and (f). Venue in this Court is appropriate by virtue of Section

502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2).

        2.      The Cement Masons Local 527 Pension Fund (“Pension Fund”), the Cement

Masons Local 527 Trust Fund (“Welfare Fund”), the Cement Masons Local 527 Vacation Fund

(“Vacation Fund”) and the St. Louis Construction Training and Advancement Foundation
      Case 3:18-cv-02042 Document 1 Filed 11/01/18 Page 2 of 5 Page ID #2



(collectively referred to as “the Funds”) are employee benefit plans within the meaning of Sections

3(3) and 502(d)(1) of ERISA, 29 U.S.C. §1002(3) and §1132(d)(1), and are multiemployer plans

within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §1002(37)(A). Plaintiffs Kurt

Dierkes, Joseph Knott, Jim Renick, Brad Campbell, Jeremy Bennett, Leonard Ehlmann, Sam

Strunk and Angie Lovatto constitute the Board of Trustees of the Funds and are the Plan Sponsor

within the meaning of Section 3(16)(B) of ERISA, 29 U.S.C. §1002(16)(B), and fiduciaries within

the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), with respect to the Funds.

        3.      Cement Masons Local 527 is a “labor organization” within the meaning of Section

2(5) of the National Labor Relations Act (“NLRA”), 29 U.S.C. §152(5), representing employees in

an industry affecting commerce within the meaning of Section 301 of the LMRA, 29 U.S.C. §185,

and is an “employee organization” within the meaning of Section 3(4) of ERISA, 29 U.S.C.

§1002(4).

        4.      Defendant Zoie, LLC is an Illinois limited liability company. Defendant is an

employer in an industry affecting commerce within the meaning of Sections 3(5), (11), (12), and

515 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§§1002(5), (11), (12) and 1145, and Sections 2(2), (6) and (7) of the Labor Management

Relations Act of 1947, as amended, 29 U.S.C. §§152(2), (6) and (7) having an office and place of

business within this judicial district.

        5.      At all times relevant hereto defendant was signatory to and bound by a collective

bargaining agreement with Cement Masons Local 527.

        6.      Under the terms of the collective bargaining agreement, defendant was obligated to

make monthly reports on all covered employees in their employ showing the number of hours



                                                2
      Case 3:18-cv-02042 Document 1 Filed 11/01/18 Page 3 of 5 Page ID #3



worked by each employee, to contribute on a monthly basis to the Funds at the rates specified in the

collective bargaining agreement and to remit dues to Cement Masons Local 527. The Funds and

the Trustees are third-party beneficiaries of the collective bargaining agreement.

       7.      Under the terms of the collective bargaining agreement, defendant was bound to the

trust documents of the Funds.

       8.      Section 7.10 of the collective bargaining agreement requires defendant to pay

liquidated damages on contributions submitted after they are due.

       9.      Defendant owes $3,402.59 in liquidated damages for late-paid contributions for the

months of March 2017 through December 2017.

       10.     Section 7.10 of the collective bargaining agreement provides that, “The Trustees of

the trust funds to which Employer contributions are required by this Agreement shall have the

authority to require an audit of the payroll books and records of participating Employers by the

Trustees’ accountants.”

       11.     In breach of the collective bargaining agreement and trust agreements, defendant has

refused to make the required payments and dues remissions.

       12.     Absent an audit of defendant’s records, it will be impossible for plaintiffs to

determine the amounts owed.

       13.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), defendant is liable

to plaintiffs for all unpaid principal amounts. In addition, pursuant to Section 7.10 of the collective

bargaining agreement and Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), defendant is liable

for interest and liquidated damages on the unpaid principal amounts.

       14.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and Section 7.10



                                                  3
      Case 3:18-cv-02042 Document 1 Filed 11/01/18 Page 4 of 5 Page ID #4



of the collective bargaining agreement, defendant is also liable to pay to plaintiffs the reasonable

attorney’s fees, accounting fees, and costs incurred by plaintiffs in connection with this action.

        15.     Defendant, by breach of the collective bargaining agreement in violation of

Section 515 of ERISA, 29 U.S.C. §1145, and by breach of the described trust documents, has

caused and will continue to cause plaintiffs to incur reasonable legal, administrative,

bookkeeping, and accounting fees and costs.

        WHEREFORE, plaintiffs pray:

                (a)     That this Court order defendant to submit to an audit, so that plaintiffs can

        determine the amounts owed;

                (b)     That this Court enter judgment in favor of plaintiffs and against defendant

        for its delinquent contributions, plus liquidated damages and interest thereon;

                (c)     That this Court order defendant to specifically perform its contractual

        obligation to submit the required reports and contributions in timely fashion;

                (d)     That this Court order defendant to specifically perform its obligations to pay

        liquidated damages on principal amounts he has paid late or may in the future pay late;

                (e)     That this Court enter an order compelling and enjoining defendant to submit

        all future reports and payments in timely fashion under the current or any subsequent

        collective bargaining agreement to which the Cement Masons and defendant are or may

        become bound; and

                (f)     That this Court enter its order, judgment and decree against the defendant for

        plaintiffs' reasonable attorneys' fees, and for plaintiffs' costs, including accounting, auditing,

        and administrative costs, and for such other and further relief as the Court may deem just



                                                    4
      Case 3:18-cv-02042 Document 1 Filed 11/01/18 Page 5 of 5 Page ID #5



       and proper.



                                                    Respectfully submitted,

                                                    HAMMOND AND SHINNERS, P.C.
                                                    13205 Manchester Road, Ste. 210
                                                    St. Louis, Missouri 63131
                                                    Phone: (314) 727-1015
                                                    Fax: (314) 727-6804

                                                         /s/ Greg A. Campbell
                                                    GREG A. CAMPBELL, MO# 35381

                                                    Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       The foregoing has been electronically filed with the U.S. District Court on November 1,
2018 and copies have been served by certified mail, return receipt requested, to the Secretary of
Labor, United States Department of Labor, P.O. Box 1914, Washington, D.C. 20013; and to the
Secretary of Treasury, United States Treasury, 15th and Pennsylvania Avenue, Washington, D.C.
20220.

                                                           /s/ Greg A. Campbell




                                               5
